Citation Nr: 1033030	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  06-17 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.   Entitlement to service connection for left wrist disorder. 

2.  Entitlement to service connection for stroke, to include as 
secondary to service-connected residuals of head injury.  

3.  Entitlement to service connection for right shoulder 
disorder. 

4.  Entitlement to an initial evaluation in excess of 10 percent 
for chronic lumbar sprain. 

5.  Entitlement to an initial evaluation in excess of 20 percent 
for residuals of head injury. 



REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
February 1978 to August 1983. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO).  In that rating decision, the RO denied the claims for left 
wrist, stroke, and right shoulder.  The RO granted service 
connection for lumbar sprain and assigned a 20 percent 
evaluation, and it granted service connection for residuals of 
head injury and assigned a 10 percent evaluation.  Both assigned 
ratings were effective from May 25, 2005.  The Veteran appealed 
the denial of his claims and the assigned evaluations. 

A July 2005 correspondence from the Veteran's 
representative shows the Veteran seeks entitlement to 
service connection for bilateral knee disorder.  This 
issue has been raised by the record, but it has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for stroke and 
right shoulder disorder, and entitlement to higher initial 
evaluations for lumbar sprain and residuals of head injury are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDING OF FACT

The competent medical evidence does not show that the Veteran has 
a current disability that is related to his complaints of left 
wrist pain during service.  


CONCLUSION OF LAW

The criteria for service connection for left wrist disorder have 
not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information and 
evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (AOJ), even if 
the adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  
These VCAA notice requirements apply to all elements of a claim 
for service connection, so VA must specifically provide notice 
that a disability rating and an effective date will be assigned 
if service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

Here, prior to the October 2005 RO decision in the matter, VA 
sent a letter to the Veteran in June 2005 that informed him of 
what evidence is required to substantiate the claim, and apprised 
him as to his and VA's respective duties for obtaining evidence.  

The original notice provided did not address either the rating 
criteria or effective date provisions that are pertinent to the 
appellant's claim regarding service connection, and proper notice 
was provided until August 2006.  It is noted that the Veteran's 
claim was not subsequently adjudicated in a supplemental 
statement of the case after receipt of the August 2006 notice.  
Regardless, the Board finds that any defect of timing or content 
of the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claim with an adjudication of the claims by the RO subsequent to 
the claimant's receipt of compliant notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  

Moreover, for the reasons stated below, the claim of service 
connection must be denied.  As such, no disability rating or 
effective date are to be assigned, or were even considered, for 
this claim.  Consequently, the Board concludes that the Veteran 
has not been prejudiced by this lack of notification regarding 
the Court's holding in Dingess.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine).

In addition to its duty to notify, or inform, the Veteran with 
regard to his claim, VA also has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained the Veteran's service 
treatment records (STR).  The Veteran was provided examination 
for his joints in September 2005.  The findings contained in this 
examination report are adequate for adjudication purposes.  See  
Barr v. Nicholson, 21 Vet. App. 303 (2007).

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Service Connection

The Veteran seeks service connection for left wrist disorder.  He 
asserts that he injured his left wrist in service and he 
continues to experience symptoms of pain. 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  The chronicity provision of 
38 U.S.C.A. § 3.303(b) is applicable where the evidence, 
regardless of its date, shows that the Veteran had a chronic 
condition in service or during an applicable presumption period 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the Court's 
case law, lay observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  If there is at least an approximate balance 
of positive and negative evidence regarding any issue material to 
the claim, the claimant shall be given the benefit of the doubt 
in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102.  On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks service connection for left wrist 
disorder.  He asserts that he injured his left wrist in service, 
and he sought medical treatment for complaints of wrist pain 
during service.  The Veteran reports that he continues to 
experience left wrist pain. 

A review of the Veteran's service treatment records shows 
complaints of left wrist pain in service.  A June 1979 service 
treatment record shows the Veteran presented with complaints of 
left wrist pain, but the treating physician noted x-ray film 
revealed no abnormalities.  A subsequent June 1979 treatment 
record shows the Veteran's left wrist was evaluated as 
"healed".  

The report of a July 1983 examination prior to separation shows a 
normal upper extremity evaluation.  On the associated report of 
medical history, the Veteran marked that he had experienced 
broken bones in service.  The examiner noted that the Veteran had 
a history of left wrist fracture in 1978, but there were no other 
findings noted. 

The claims folder only contains one post-service treatment record 
from October 2001.  This record does not contain any complaints, 
treatment or diagnosis for left wrist disorder.  The Veteran has 
not indicated that he has sought any medical treatment for his 
alleged left wrist disorder since service.  

In September 2005, the Veteran was afforded a VA examination in 
conjunction with his claim.  This reports show that the Veteran 
reported symptoms of left wrist pain, with increased pain on use.  
On examination, the examiner observed the left wrist was normal 
in appearance except for a prominent ulnar head, which did not 
have any pain.  The Veteran had a strong grip and his finger tips 
could be brought into the palmer.  There was full range of motion 
in all directions against resistance and no evidence of carpal 
tunnel syndrome.  X-ray filmed revealed normal findings of the 
left wrist.  The examiner concluded the Veteran had a normal left 
wrist without residuals of trauma.   

Initially, the Board notes that the record does not show that the 
Veteran has a currently diagnosed disability.  Although the 
service treatment records show complaints of left wrist pain and 
left wrist fracture during service, the September 2005 
examination report shows a normal examination without any 
residuals of trauma, and there were only complaints of pain with 
use.  The Board notes that complaints of pain, without a 
diagnosed or identifiable underlying malady or condition, does 
not, in and of itself, constitute a "disability" for which 
service connection may be granted.  See Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  

The Board acknowledges the service treatment records that show 
history of fracture in 1978.  Nonetheless, this is no evidence of 
a current disability in the left wrist.  VA law requires that the 
grant of service connection requires that there be a showing of 
disability at the time of the claim, as opposed to sometime in 
the distant past.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  At the time of the Veteran's separation, there was only a 
history of left wrist fracture, and there were no findings of a 
chronic left wrist disorder.  Moreover, the September 2005 VA 
examination report does not contain a current diagnosed 
disability. 
 
In addition to the medical evidence, the Board has also 
considered the Veteran's own lay statements in support of his 
claim, in particular his assertion that he injured his left wrist 
in service and he continues to experience left wrist pain.  While 
the Veteran is competent to attest to the facts surrounding his 
claim, he cannot provide an actual medical diagnosis of a current 
disability without any indication that he retains the proper 
medical training to do so.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also 38 C.F.R. § 3.159(a)(2). 

In sum, without a current diagnosis of a left wrist disability, 
service connection cannot be granted.  One of the requirements 
for service connection is competent evidence that a claimed 
disability currently exists.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Here, there are only subjective 
complaints of pain with use and there is no current diagnosed 
disorder.  Service connection must be denied.  See Hickson, 12 
Vet. App. at 253.


ORDER

Entitlement to service connection for left wrist disorder is 
denied. 


REMAND

Service Connection Claims

Initially, with respect to the claim for service connection for 
stroke, VA has not met all statutory and regulatory notice 
provisions as required under VCAA.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Here, the Veteran has asserted a theory of service 
connection on a secondary basis.  See December 2005 notice of 
disagreement.  Although the Veteran's VCAA notification in June 
2005 addressed the requirements for the establishment of service 
connection on a direct basis, the letter failed to provide 
information pertaining to the requirements necessary to 
substantiate a claim for secondary service connection.

If, as here, the record has a procedural defect with respect to 
the notice required under the VCAA, this may not be cured by the 
Board.  See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore 
must remand the case to the agency of original jurisdiction 
because the record does not show that the Veteran was provided 
adequate notice under the VCAA and the Board is without authority 
to do so.
In regard to the right shoulder disorder, another VA examination 
is necessary.  While the record shows that the Veteran was 
afforded a VA examination in September 2005, the report is not 
adequate for adjudication purposes.  See Barr v. Nicholson, 21 
Vet. App. 303, 311-12 (2007).  Specifically, the September 2005 
examination report shows the Veteran has chronic rotator cuff 
tendonitis, but the examiner failed to provide an opinion on 
whether the current diagnosed disorder was etiologically related 
to the inservice complaints of right shoulder pain.  
The Board finds that a new VA examination is in order to obtain 
an opinion as to the likelihood that any diagnosed right shoulder 
disorder is related to service.  See 38 U.S.C.A. § 5103A (d); 38 
C.F.R. § 3.159(c)(4).
Increased Rating Claims 

It has been more than four years since the Veteran's lumbar spine 
was evaluated in the September 2005 VA examination.  The VA's 
duty to assist requires a "thorough and contemporaneous" medical 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  A new examination is in 
order to fully ascertain the severity of his disabilities.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. Part 4.

During the pendency of this appeal, the criteria for evaluating 
disabilities due to traumatic brain injuries (TBI) were amended, 
effective October 23, 2008.  See 73 Fed. Reg. 54693 (Sept. 23, 
2008).  The Board observes that the Veteran sought a higher 
evaluation for his residual of his head injury prior to October 
2008.  Under Note 5 of this version of 38 C.F.R. § 4.124a, a 
Veteran whose residuals of a TBI are rated under a prior version 
of Diagnostic Code 8045 may request consideration under the new 
provisions.  Here, by reporting such symptoms as memory loss, 
depression, and cognitive problems, the Board finds that the 
Veteran has, in effect, requested review under the new 
provisions.  See the February 2010 statement in support of the 
case.  A re-adjudication of his claim under both sets of 
provisions - deleted and revised - is thus warranted.

Prior to any examination, the RO/AMC should ask the Veteran to 
identify any outstanding records of pertinent VA and private 
treatment, and obtain those records

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 (VCAA) is completed.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 
Vet. App. 183 (2002). In particular, the RO 
should ensure that notification is provided 
regarding requirements and development 
procedures necessary to substantiate a claim 
for secondary service connection with regard 
to the Veteran's claims for service 
connection for stroke.

2.  Contact the Veteran and request that he 
identify any VA or private health care 
providers who may have treated him for 
claimed conditions, and that he provide any 
necessary authorization for all private 
health care providers identified, who may 
possess additional records pertinent to his 
claims.  

3.  Obtain copies of any outstanding records 
of pertinent VA or private medical treatment. 

4.  After receipt of any additional records, 
the RO/AMC should then schedule the Veteran 
for a VA examination by the appropriate 
specialist, to determine the nature and 
likely etiology of any right shoulder 
disorder.  The Veteran's claims file must be 
made available to the examiner prior to the 
examination, and the examiner must review the 
entire claims file in conjunction with the 
examination.  All tests and studies deemed 
necessary by the examiner should be 
performed.  Based on a review of the claims 
file and the clinical findings from the 
examination, the examiner should provide a 
diagnosis for any current right shoulder 
disorder.  If no disability is found, then 
the examiner should so state in the 
examination report.  

Additionally, based on a review of the claims 
file and the clinical findings on 
examination, the examiner should be requested 
to provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 percent or 
greater probability) that any right shoulder 
disorder is etiologically related to service.  
The examiner should comment on the inservice 
complaints of right shoulder pain.    

A complete rationale should be given for all 
opinions and conclusions expressed.  If the 
examiner is unable to provide an opinion, he 
or she should state so and why.

5.  Afford the Veteran a VA neurological 
examination to determine the current severity 
of his residuals of a head injury.  The 
examiner should identify and completely 
describe all current symptomatology.  The 
Veteran's claims folder must be reviewed by 
the examiner in conjunction with the 
examination.

Ask the examiner to discuss not only 
neurological but also any mental health or 
cognitive functions attributed to the head 
injury.  If the service-connected disability 
is manifested by facets of cognitive 
impairment including: memory, attention, 
concentration, executive functions, judgment, 
social interaction, orientation, motor 
activity, visual spatial orientation, 
neurobehavioral effects, communication, or 
unconsciousness, the examiner should so 
state.  The examiner should also address the 
effect of this disability on the Veteran's 
employability.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail in a typewritten report.

6.  Provide the Veteran with a VA spine 
examination to determine the current severity 
of back disorder.  The examiner should 
identify and completely describe all current 
symptomatology, including range of motion and 
any incapacitating episodes (i.e., doctor-
prescribed bedrest).  The Veteran's claims 
folder must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should address the extent to which 
this disability is productive of painful 
motion, functional loss due to pain, excess 
fatigability, weakness, or additional 
disability during flare-ups.  All indicated 
tests and studies should be accomplished, and 
all clinical findings should be reported in 
detail.

7.  The RO/AMC should review the claims file 
to ensure that all the foregoing requested 
development is completed, and arrange for any 
additional development indicated.  The RO/AMC 
should then re-adjudicate the claims on 
appeal, including the Veteran's claim for 
service connection for stroke on a secondary 
basis to service-connected residuals of head 
injury.

 If any benefit sought remains denied, the RO 
should issue an appropriate SSOC and provide 
the Veteran and his representative the 
requisite time period to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim. 38 C.F.R. § 3.655.

[Continued on following page]


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


